                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


ANGELA L. LATTEA and
GREGORY W. LATTEA,

                             Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:19-0375

VANDERBILT MORTGAGE & FINANCE, INC. and
CMH HOMES, INC.,
d/b/a Oakwood Homes Nitro, WV,

                             Defendants.


                         MEMORANDUM OPINION AND ORDER

       Eight motions pend in this case: Defendants’ Motion to Dismiss for Plaintiffs’ Lack of

Standing, ECF No. 6; Defendants’ Motion to Compel Arbitration and Stay Remaining

Nonarbitrable Claims, ECF No. 8; Defendants’ Motion to Refer Case to Bankruptcy Court, ECF

No. 29; Defendants’ Motion to Stay While Court Decides Pending Motions, ECF No. 31;

Plaintiffs’ Motion to File Surreply to Defendants’ Reply to Motion to Compel Arbitration, ECF

No. 35; Defendants’ Motion for Protective Order, ECF No. 39; Plaintiffs’ Motion to Withdraw (or

Dispense With) Reference, ECF No. 43; and Plaintiffs’ Motion to Compel Discovery, ECF No.

47, which the Court referred to Magistrate Judge Cheryl A. Eifert.

       For the reasons below, the Court GRANTS Defendants’ Motion to Stay While Court

Decides Pending Motions, ECF No. 31, DENIES AS MOOT Defendants’ Motion for Protective

Order, ECF No. 39, and GRANTS Plaintiffs’ Motion to File Surreply to Defendants’ Reply to

Motion to Compel Arbitration, ECF No. 35.
                                           DISCUSSION

I. Defendants’ Motion to Stay While Court Decides Pending Motions

          Defendants request the Court stay proceedings while the Court decides Defendants’ Motion

to Dismiss, Motion to Compel Arbitration, and Motion to Refer Case to Bankruptcy Court. ECF

No. 31, at 1. Staying the case, argue Defendants, will save both parties time and expense because

the Court might dismiss the case or require it to proceed in another forum. Id. at 1–2. Plaintiffs

argue that discovery is necessary no matter the forum the case proceeds in and that a delay is highly

prejudicial to Plaintiffs given the condition of their mobile home that is at issue in this case. ECF

No. 36, at 1.

          Under Federal Rule of Civil Procedure 26(c)(1), a court “may, for good cause, issue an

order to protect a party . . . from . . . undue burden or expense, including . . . forbidding the

disclosure or discovery [or] specifying terms, including time and place or the allocation of

expenses, for the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1)(A)–(B). Under this rule, a court

can stay discovery pending the outcome of a dispositive motion. See Thigpen v. United States, 800

F.2d 393, 396–97 (4th Cir. 1986), rev’d on other grounds, Sheridan v. United States, 487 U.S. 392

(1988).

          Defendants’ Motion to Dismiss is the only fully dispositive motion before the Court. In

their supporting memorandum, Defendants argue Plaintiffs cannot bring their claims because

Plaintiffs filed for bankruptcy prior to the filing of their complaint. ECF No. 7, at 1–3. Defendants

argue that, as a result of the bankruptcy, the bankruptcy estate now owns these claims for the

benefit of Plaintiffs’ unsecured creditors. Id. If the Court finds in Defendants’ favor, the Court will

dismiss all of Plaintiffs’ claims. Meritorious motions to dismiss like this are often sufficient for

staying proceedings. E.g. Slone v. State Auto Prop. and Casualty Ins. Co., No. 2:19-cv-00408,



                                                 -2-
2019 WL 4733555, at *1 (S.D.W. Va. Sept. 26, 2019) (granting defendants’ motion for stay

pending resolution of defendants’ motion to dismiss or, in the alternative, for summary judgment).

Therefore, the pending motion supports granting the stay.

       The Court also finds the pending Motion to Compel Arbitration weighs in favor of granting

the stay. The Federal Arbitration Act instituted a “liberal federal policy favoring arbitration

agreements,” and the Act contains “the unmistakably clear congressional purpose that the

arbitration procedure, when selected by the parties to a contract, be speedy and not subject to delay

and obstruction in the courts.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 24 (1983); Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 (1967).

Accordingly, courts often stay proceedings when a party files a motion to compel arbitration so

that continued discovery will not frustrate arbitration’s benefits. E.g. Williamsport Realty, LLC v.

LKQ Penn-Mar, Inc., No. 3:14–cv–118, 2014 WL 12596396, at *1 (N.D.W. Va. Dec. 16, 2014)

(“Awaiting the outcome of the motion to compel arbitration before discovery ensues will ensure

that the parties proceed in the proper forum and protect LKQ’s right to arbitration should the Court

find in its favor.”); Brown v. CMH Mfg., Inc., No. 2:13–31404, 2014 WL 2973349, at *2 (S.D.W.

Va. July 2, 2014) (staying discovery pending ruling on motion to compel arbitration because, if

not, “plaintiffs will have wasted the expense of conducting discovery, only to conduct it again

before an arbitrator”).

       Defendants’ Motion to Compel Arbitration is not entirely dispositive because plaintiffs’

claims arise from a sales contract that has an arbitration clause and a loan contract that does not

have an arbitration clause. ECF No. 8, Exs. 5, 2. Granting the Motion to Compel Arbitration would

thus allow the nonarbitrable claims to proceed before the Court. Yet, granting the Motion to

Compel Arbitration could still affect how the nonarbitrable claims proceed because district courts



                                                -3-
have authority to stay nonarbitrable claims pending arbitration when a case involves both arbitrable

and nonarbitrable claims. Summer Rain v. Donning Co./Publishers, Inc., 964 F.2d 1455, 1461 (4th

Cir. 1992) (citing Moses H. Cone Mem’l Hosp., 460 U.S. at 20 n.23). Therefore, the Motion to

Compel Arbitration still supports granting the stay even though the Motion is not fully dispositive.

       Defendants’ Motion to Dismiss and Motion to Compel Arbitration constitute good cause

to grant the stay, and Plaintiffs raised no significant reason to deny it. Plaintiffs first argue that

discovery is necessary no matter the forum in which the case ultimately proceeds. ECF No. 36, at

1. But this argument is irrelevant to the Motion to Dismiss, which would dismiss Plaintiffs’ claims

altogether. The argument is also inapplicable to the Motion to Compel Arbitration because

“[l]imited discovery rights are the hallmark of arbitration,” and the “informal discovery afforded

in arbitration is one of the reasons that parties seek to arbitrate in the first place.” Brown v. CMH

Mfg., Inc., No. 2:13-31404, 2014 WL 4298332, at *8 (S.D.W. Va. Aug. 29, 2014) (citation

omitted). Plaintiffs also argue that any delay in these proceedings is prejudicial given the current

condition of the home at issue. ECF No. 36, at 1. However, Plaintiffs have already declared their

intent to surrender the home in their concurrent bankruptcy action, and Plaintiffs identified no

other way that staying proceedings would prejudice them. See Voluntary Pet. for Individuals Filing

for Bankruptcy at 37, In re Lattea, No. 3:19-bk-30130, ECF No. 1.

       Therefore, the Court GRANTS Defendants’ Motion to Stay While Court Decides Pending

Motions, ECF No. 31.




                                                 -4-
II. Defendants’ Motion for Protective Order

       Defendants’ Motion for Protective Order requests the Court stay the case for the same

reasons raised in Defendants’ Motion to Stay While Court Decides Pending Motions. ECF No. 39,

at 1–2. The two motions are redundant because a “motion to stay, in reality, seeks a protective

order pursuant to Fed.R.Civ.P. 26(c).” United States v. Any & All Assets of Shane Co., 147 F.R.D.

99, 101 (M.D.N.C. 1993). Therefore, having already granted Defendants’ Motion to Stay, the

Court DENIES AS MOOT Defendants’ Motion for Protective Order, ECF No. 39.


III. Plaintiffs’ Motion to File Surreply to Defendants’ Reply to Motion to Compel
Arbitration

       Rule 7.1(a)(7) of this district’s Local Rules of Civil Procedure permits the Court to grant a

party leave to file surreply memoranda. Leave may be appropriate when a party is “unable to

contest matters presented to the court for the first time in [an] opposing party’s reply.” Khory v.

Meserve, 268 F. Supp. 2d 600, 605 (D. Md. 2003) (citation omitted). These matters include new

evidence. See, e.g., United States v. Purdue Pharma L.P., No. 5:10-cv-01423, 2012 WL 12930668,

at *1 (S.D.W. Va. May 7, 2012). Here, the affidavit of O. Gay Elmore, Jr. and the supporting

documents attached as exhibits to Defendants’ Reply are new evidence. ECF No. 30, Exs. 2, 3.

Plaintiffs deserve the opportunity to contest this new evidence. The Court therefore GRANTS

leave for Plaintiffs to file the Surreply submitted with their Motion. ECF No. 37. Defendants have

seven days to file a reply to Plaintiffs’ Surreply.

                                          CONCLUSION

       The Court GRANTS Defendants’ Motion to Stay While Court Decides Pending Motions,

ECF No. 31, and ORDERS this action stayed pending further order from the Court. The Court

DENIES AS MOOT Defendants’ Motion for Protective Order, ECF No. 39, and GRANTS

Plaintiffs’ Motion to File Surreply to Defendants’ Reply to Motion to Compel Arbitration, ECF

                                                 -5-
No. 35. The Court allows Defendants seven days to file a reply to Plaintiffs’ Surreply.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                             ENTER:         October 16, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -6-
